580 So. 2d 905 (1991)
Eugene JENKINS, Petitioner,
v.
Harry K. SINGLETARY, Jr., Secretary, Florida Department of Corrections, Respondent.
No. 91-1604.
District Court of Appeal of Florida, Fourth District.
June 26, 1991.
Eugene Jenkins, pro se.
No appearance required for respondent.
PER CURIAM.
Petitioner, pro se, has filed his seventh successive petition for writ of habeas corpus. The grounds raised have been previously rejected by this court in his last petition, case number 91-813, decided May 17, 1991. This petition for writ of habeas corpus is summarily denied.
Further, because petitioner has repeatedly violated the prohibition against filing successive petitions, petitioner Eugene Jenkins is hereby enjoined and restrained from filing any further petition in this cause, unless such petition is signed by an attorney at law, and based on grounds not previously raised.
No motion for rehearing will be entertained.
GUNTHER and POLEN, JJ., concur.
ANSTEAD, J., concurs in conclusion only.